                 Case 2:15-cr-00204-TLN Document 205 Filed 06/25/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-0204-TLN
11
                                   Plaintiff,            STIPULATION AND ORDER REGARDING
12                                                       BRIEFING SCHEDULE ON DEFENDANT’S
                             v.                          MOTION FOR REDUCTION IN SENTENCE AND
13                                                       COMPASSIONATE RELEASE
     JEFFREY SCOTT GRADY,
14
                                  Defendant.
15

16

17                                                   STIPULATION
18          1.       Defendant Jeffrey Scott Grady filed a motion for reduction in sentence and

19 compassionate release on June 22, 2020. Docket No. 203. Pursuant to Local Rule 430.1(d), briefs in

20 opposition to a motion are due within seven days following service of the motion brief. Pursuant to

21 Local Rule 430.1(e), replies to such oppositions are due within three days following service of the

22 opposition brief. Pursuant to Local Rule 430.1(f), the parties may move for an extension of time.

23 /

24 /

25 /

26 /

27 /

28 /
                 Case 2:15-cr-00204-TLN Document 205 Filed 06/25/20 Page 2 of 3



 1          2.       The parties desire additional time for briefing on defendant’s motion. Accordingly, by

 2 this stipulation, the parties now move that:

 3                   a)     The government’s opposition or response to defendant’s motion, Docket No. 203,

 4 be due on July 8, 2020;

 5                   b)     The defense reply, if any, will be due on July 16, 2020; and

 6                   c)     Counsel for the defendant does not oppose this request.

 7

 8          IT IS SO STIPULATED.

 9
                                                           McGREGOR W. SCOTT
10                                                         United States Attorney
11   Dated: June 24, 2020
                                                           /s/ Tanya B. Syed
12                                                         TANYA B. SYED
                                                           Assistant United States Attorney
13

14
     Dated: June 24, 2020                                  /s/ Tasha P. Chalfant
15                                                         TASHA P. CHALFANT
                                                           Counsel for Defendant Jeffrey Scott Grady
16

17

18

19

20

21

22

23

24

25

26

27

28
             Case 2:15-cr-00204-TLN Document 205 Filed 06/25/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 203,

 5 is due on July 8, 2020;

 6                 b)     The defense reply, if any, will be due on July 16, 2020.

 7
           IT IS SO ORDERED.
 8

 9 DATED: June 25, 2020

10
                                                                   Troy L. Nunley
11                                                                 United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
